Citation Nr: 1016975	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-28 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) with depression and headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION


The Veteran served on active duty from March 1969 to October 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2007.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.

In March 2009, the Board remanded this case for further 
development, to include clarification of the Veteran's 
purported stressors, obtaining confirmation of the purported 
stressors through official channels, and a VA psychiatric 
examination.  As a preliminary matter, the Board finds that 
the remand directives have been completed, and, thus, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Although the Veteran has been diagnosed with PTSD, there 
is no credible supporting evidence to corroborate his report 
of in-service stressors upon which this diagnosis was based.


CONCLUSION OF LAW

PTSD with depression and headaches was not incurred in or 
aggravated by the Veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent preadjudication notice via letters dated in April and 
October 2004, both of which are clearly prior to the January 
2005 rating decision that is the subject of this appeal.  He 
was also sent additional notification via letters dated in 
November 2005, March 2006, September 2007, and April 2009 
followed by readjudication of the appeal by the July 2006 
Statement of the Case (SOC) and a November 2009 Supplemental 
SOC.  This development "cures" the timing problem associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 
537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 
1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the March 2006 letter included the 
information regarding disability rating(s) and effective 
date(s) mandated by the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment and personnel 
records are on file, as are various post-service medical 
records.  Further, the Veteran has had the opportunity to 
present evidence and argument in support of his claims, to 
include at the October 2007 Board hearing.  Nothing indicates 
the Veteran has identified the existence of any other 
relevant evidence that has not been obtained or requested.  
Moreover, he was accorded a VA medical examination regarding 
this case in July 2009 which, in pertinent part, diagnosed 
PTSD and attributed the disability to his purported 
stressors.  In short, this examination was fully favorable to 
the Veteran.  As such, the outcome of this case depends upon 
what occurred during service, rather than any competent 
medical evidence in this case.  The record reflects that 
attempts were made to verify the Veteran's purported 
stressors through official channels, to include a request to 
the U.S. Army & Joint Services Records Research Center 
(JSSRC) (formerly the U.S. Armed Services Center for United 
Records Research (CURR)).  Consequently, the Board finds that 
the duty to assist the Veteran has been satisfied in this 
case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
evidence to the effect that the claim is plausible.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the rules of service connection detailed 
above, the Board notes that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  In 
addition, 38 C.F.R. § 4.125(a) requires that diagnoses of 
mental disorders conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, witnessed, 
or was confronted with an event or events that involved 
actual or threatened death or serious injury, or a threat to 
the physical integrity of self or others" and (2) "the 
person's response [must have] involved intense fear, 
helplessness, or horror".  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).  Hence, under the DSM-IV, 
the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation 
in terms of a predisposition toward development of that 
condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

Initially, the Board notes that there is no indication of 
PTSD, or any other psychiatric disorder, in the Veteran's 
service treatment records.  Rather, his psychiatric condition 
was clinically evaluated as normal on his October 1970 
separation examination.  Moreover, there is no competent 
medical evidence of an acquired psychiatric disorder until 
decades after his separation from active duty.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.).

As already noted, the Veteran has been diagnosed with PTSD 
and the disability has been attributed to his purported 
stressors.  Therefore, the resolution of this case depends 
upon whether the record supports his account of these 
purported stressors.  In Zarycki v. Brown, 6 Vet. App. 91 
(1993), the Court held that the presence of a recognizable 
stressor is the essential prerequisite to support the 
diagnosis of PTSD.

Service personnel records associated with the Veteran's 
claims file, specifically his service separation form 
(DD214), indicate that his primary military occupational 
specialty was wireman.  Further, his DD214 shows no awards or 
decorations for combat service.

The Veteran essentially contends that he currently has PTSD 
due to stressors that occurred while on active duty in the 
Republic of Vietnam.  For example, in his October 2005 Notice 
of Disagreement, that he was a member of Company D, 3rd 
Battalion, 12th Infantry, 4th Infantry Division.  The Veteran 
further asserted, in a December 2005 statement, that he was 
involved in the Battle of the Streambed on October 29, 1969 
at 0945 hours.  The Veteran asserts that he witnessed the 
mortal wounding of his platoon leader at the time of the 
Battle.  The Veteran listed his unit assignment during the 
incident as HHC, 3rd Battalion, 12th Infantry, 4th Infantry 
Division.  The Veteran reported that he was assigned to such 
unit from September 1969 to September 1970.  

A document, submitted by the Veteran at the time of his 
October 2005 Notice of Disagreement and dated in August 1970, 
indicates that the Veteran was awarded the Army Commendation 
Medal.  It appears that the Medal was awarded to members of 
Company D, 3rd Battalion, 12th Infantry, 4th Infantry 
Division.  The Veteran's name appears in Section 1 of the 
above- described document, and he is listed by Social 
Security number and the notation "United States Army, HHC."  
Additional service members are included in this listing with 
specific Company designations.  A copy of this document is 
also contained in the file of his official service personnel 
records.  

Special Orders, contained in the Veteran's service personnel 
records and dated in December 1969, indicate that the Veteran 
was to be a Specialist Four.  The Veteran is listed with his 
name, Social Security number, rank, and the notation "HHC 3rd 
BN 12th Inf."  Additional service members are included in 
this listing with specific Company designations.  It appears 
that a second page of Special Orders, also contained in the 
Veteran's service personnel records, dated in October 1969, 
includes the Veteran's name, listed under the heading "HHC 
3rd BN 12th Inf", with his Social Security number, rank, and 
military occupational specialty code.

The Veteran has also submitted lay statements from fellow 
service members, dated in December 2007 and December 2009.  
In essence, these statements attest to the Veteran 
participating in the Battle of the Streambed on October 29, 
1969, as a part of Company B, 3rd Battalion, 12th Infantry, 
4th Infantry Division near Plei Mrong.

The Veteran has also submitted, at the time of his October 
2005 Notice of Disagreement, a copy of a document dated in 
December 1970.  Such document, the Annual Historical 
Supplement, Calendar Year 1970, 3rd Battalion, 12th Infantry, 
4th Infantry Division, An Khe, Republic of Vietnam, indicates 
that Company D, 3rd Battalion, 12th Infantry, 4th Infantry 
Division, initiated contact with the enemy on October 29, 
1969 at 0945 hours, and that the platoon leader was mortally 
wounded in the resulting Battle of the Streambed.  The 
document indicates that at 1111 hours, the 3rd platoon of 
Company B, 3rd Battalion, 12th Infantry, 4th Infantry 
Division moved toward the contact site, but was unable to 
join the platoon that was surrounded by the enemy due to 
intense fire.

At the time of his hearing before the Board at the RO in 
October 2007, the Veteran submitted evidence in the form of 
an undated newspaper clipping seeking citizens of the 
Veteran's hometown to send Christmas cards to service 
members.  Such newspaper clipping lists the Veteran with an 
address to include Company B, 3rd Battalion, 12th Infantry, 
4th Infantry Division.

Also at the time of his hearing before the Board, the Veteran 
reported that he was assigned to Company B, 3rd Battalion, 
12th Infantry, 4th Infantry Division.

The JSSRC response, in essence, confirmed that Company B, 3rd 
Battalion, 12th Infantry, 4th Infantry Division participated 
in the Battle of the Streambed in October 1969.

The Board notes, however, that the service documents 
submitted by the Veteran indicating he was part of Company B 
during the pertinent period appear to have been altered from 
the original.  For example, during the period this case was 
on remand he submitted a new copy of the August 1970 
regarding the award of the Army Commendation Medal, which 
includes different names from the original and lists the 
Veteran as being a member of Company B, rather than "HHC."  
The Board also finds it significant that the October 1969 
Special Orders, also contained in the Veteran's service 
personnel records, dated only a few weeks prior to the Battle 
of the Streambed, identifies the Veteran as being part of 
"HHC 3rd BN 12th Inf" and not Company B.  Similarly, service 
treatment records dated in the first half of October 1969 
identify the Veteran as visiting the "HHC" dispensary.  

Simply put, the documents submitted by the Veteran 
identifying him as being a member of Company B during the 
Battle of Streambed, including an apparently altered 
document, are inconsistent with the service personnel and 
treatment records obtained through official channels.  The 
Board gives greater weight to the official service documents 
that the statements and documents submitted by and on behalf 
of the Veteran.  Moreover, the Veteran has provided 
inconsistent information as to his unit of assignment during 
the pendency of this case.  For example, as noted above, he 
initially stated he was a member of Company D, then change it 
to Company B.  Although the similar sound of these letters 
might suggest justifiable confusion, he also provided two 
very different names as to the platoon leader who was 
mortally wounded in the Battle of the Streambed.  He 
initially provided a name beginning with "L", and more 
recently identified a name beginning with "D."  Finally, 
the Board observes that nothing in the Veteran's service 
treatment records or service personnel records obtained 
through official sources supports his account of being a part 
of Company B or participating in the Battle of the Streambed 
in October 1969.  

In view of the foregoing, the Board finds that the Veteran's 
purported stressors are not corroborated by the record.  More 
importantly, the Board finds that the Veteran's account of 
his purported stressors are not credible, and he is not 
entitled to any VA benefits as a result of this account.  
Therefore, service connection is not warranted for PTSD.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for PTSD with depression and headaches.  
As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefit sought on appeal must be denied.


ORDER

Entitlement to service connection for PTSD with depression 
and headaches is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


